Case 2:19-cv-01837-MWF-PVC Document 57 Filed 04/27/21 Page 1 of 2 Page ID #:345



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11    TOMMY LEE WILEY, III,                         Case No. CV 19-1837 MWF (PVC)
  12                        Plaintiff,
                                                      ORDER ACCEPTING FINDINGS,
  13           v.                                     CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14    CORRECTIONAL OFFICER ROSALES,                 STATES MAGISTRATE JUDGE
        et al.,
  15
                            Defendants.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
  19   Complaint in the above-captioned matter, all the records and files herein, and the Report
  20   and Recommendation of the United States Magistrate Judge. The time for filing
  21   Objections to the Report and Recommendation has passed and no Objections have been
  22   received. Accordingly, the Court accepts and adopts the findings, conclusions and
  23   recommendations of the Magistrate Judge, with the following amendment: the case
  24   citation on page 14, line 23 of the Report is corrected to read: Valandingham v.
  25   Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989). In particular, the Court agrees with the
  26   Magistrate Judge that, after three attempts, any further amendment would be futile.
  27
  28
Case 2:19-cv-01837-MWF-PVC Document 57 Filed 04/27/21 Page 2 of 2 Page ID #:346



   1          Defendants’ Motion to Dismiss the Second Amended Complaint is thus
   2   GRANTED without leave to amend. IT IS ORDERED that Judgment shall be entered
   3   dismissing this action with prejudice.
   4          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   5   Judgment herein on Plaintiff at his current address of record and on counsel for
   6   Defendants.
   7
   8          LET JUDGMENT BE ENTERED ACCORDINGLY.
   9
  10   DATED: April 27, 2021
  11
                                                    MICHAEL W. FITZGERALD
  12                                                UNITED STATES DISTRICT JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    2
